                                                                                                                        FILED
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                                        Al  9 p
                                                                                                                          i-’
                                                                                                                      11i 1(7
                                                                                                                                -



                                                                                                              U.S Dis
                                          UNITED STATES DISTRICT COURT                                           WHEEL IN
                                                                 for the                                                            Vv V 260Q3

                                                     Northern        .         West Virginia
                                                                Distnct of


PRECIOUS SHAVON SCOTT                                               )
                              Plaintiff                             )
COMMISSIONER OF SOCIAL SECURITY                                     )         Civil Action No.      5:18-CV-158

                             Defendant                              )
                                                 JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):



                that the Magistrate Judge’s Report and Recommendation is AFFIRMED and ADOPTED; that Plaintiffs
                motion for Summary Judgment is DENIED; that Defendant’s Motion for Summary Judgment is
                GRANTED; that the Commissioner’s decision is AFFIRMED; and that this civil action is DISMISSED
                WITH PREJUDICE and STRICKEN from the active docket of this Court; and it is further
      other:       ORDERED that the parties have waived the right to seek appellate review of this matter..



This action was (check one):


      decided by Judge            FREDERICK P. STAMP, JR.
                                                                             Chery’ Dean Riley
Date:      08/20/20 19                                                       CLERK OF COURT


                                                                                        5. 0. Abraham, Deputy Clerk

                                                                                         Signature of Clerk or Deputy Clerk
